EXHIBIT 10.8 EMPLOYMENT AGREEMENT THIS AGREEMENT is dated as of November 23, 2007, between Belvedere SoCal ("SoCal"), SoCal Bank (the "Bank") and Michael McCall ("Executive") for the purposes set forth in this agreement (the "Agreement"). WHEREAS, SoCal is a California corporation and bank holding company registered under the Bank Holding Company Act of 1956, as amended, subject to the supervision and regulation of the Board of Governors of the Federal Reserve System ("FRB"); WHEREAS, SoCal is the parent holding company of the Bank, which is a California chartered banking corporation and wholly-owned subsidiary of SoCal, subject to the supervision and regulation of the California Department of Financial Institutions ("DFI") and Federal Deposit Insurance Corporation ("FDIC"); WHEREAS, SoCal, Professional Business Bank ("PBB") and certain other parties have entered into that certain Agreement to Merge and Plan of Reorganization, dated as of February 1, 2007 (the "PBB Merger Agreement"), pursuant to which the parties thereto intend that PBB merge with and into a wholly owned subsidiary of SoCal (the "PBB Merger"); WHEREAS, SoCal, Spectrum Bank and certain other parties have entered into that certain
